DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 01/16/2020. As directed by the amendment: claims 1-2, 4-9, 11-12, 16, 21, 28-29 have been amended, claims 10, 14-15, 19-20, 22-27 have been cancelled and no new claims have been added.  Thus, claims 1-9, 11-13, 16-18, 21, 28-30 are presently pending in this application.

Drawings
The drawings are objected to because figures 1-5,7-12, 14, and 20 include underlined reference number(s) (e.g. 108 in Fig. 1) which are improper. An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:        
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on line 1 of the abstract, it reads "comprises". Examiner suggests the Applicant revise the instance of "comprises" to read "includes".

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 contains the trademark/trade name REMICADE®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the second component of the drug and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11, 16, 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lavi et al. (US 20020007671 A1). 

Regarding Claim 1, Lavi discloses a drug mixing device (“device 100 is used to mix… a first liquid such as a diluent 166 (for example, a fluid such as sterilized water) with a second powdered drug such as a lyophilized drug or compound concentrate”, see [0081]) comprising:
a first container 422 ('vial ', fig.19A, ¶ 138) configured to hold a first component of a drug to be mixed 434 ('diluent solution', fig.19A, ¶ 139 and “vial 422 containing a volume of a diluent”, see ¶ 138);
a second container 420 ('drug vial', fig.19A, ¶ 139) configured to hold a second component of the drug to be mixed (“vial 420 containing a predetermined volume of a drug”, see ¶ 138 and "standard lyophilized drug", ¶ 139), fluidly coupled to the first container 422 (fig.19A);
and a fluid driver 430 ("standard syringe”, fig.19A, ¶ 139) fluidly coupled to the first container 422 (fluidly coupled via spike 438, fig.19A)
and configured to drive a driving fluid ('air source ', ¶ 139) into the first container 422 ("The air source supplies the driving force...first path for compressed air to enter the diluent vial 422", ¶ 139),
wherein, when the fluid driver 430 drives the driving fluid ('air source ', ¶ 139) into the first container 422 ("first path for compressed air to enter the diluent vial 422", ¶ 139), at least some of the first component 434 of the drug to be mixed flows to the 

Regarding Claim 2, Lavi teaches the driving fluid ('air source ', ¶ 139) increases the pressure in the first container 422 to cause the at least some of the first component 434 to flow to the second container 420 ("a second path for the pressurized diluent 434 to be in fluid communication with the drug vial 420", ¶ 139).

Regarding Claim 4, Lavi teaches the mixing device is configured to increase the pressure in the first container 422 above a threshold pressure (air is "forced" out of cylinder and into the first compartment, ¶ 142, fig.19A and 19D) and the at least some of the first component 434 flows to the second container 420 once the threshold is exceeded ("diluent 434 is then forced into the drug compartment or drug vial 420 via member 484 under pressure which provides for the mixing with the lyophilized drug to result in a reconstituted drug which is then ready for injection or delivery under pressure to a user", ¶ 142).

Regarding Claim 5, Lavi teaches the first container 422 has a fixed volume ("standard vials" with "predetermined volume of a drug", ¶ 138).

Regarding Claim 6, Lavi teaches the fluid driver 430 is configured to drive the driving fluid ('air source ', ¶ 139) into the first container 422 at a first rate ('a delivery period', fig.10A, ¶ 113) for a first time period (‘time period’, fig.10A, ¶ 113) and at a second rate for a second 

Regarding Claim 7, Lavi teaches the driving fluid is air ('air source ', ¶ 139).

Regarding Claim 8, Lavi teaches a barrier which prevents the driving fluid ('air source ', ¶ 139) from mixing with the first component 434 ("vial...closed by a cap, such as a...septum", ¶ 3).

Regarding Claim 9, Lavi teaches the mixing device further comprises an energy store (uncompressed air stored inside cylinder syringe 430 in fig.19D) and the fluid driver 430 is configured to drive the driving fluid ('air source ', ¶ 139) into the first container 422 by releasing energy (potential energy converted to kinetic energy) from the energy store. Potential energy is defined as "stored energy that depends upon the relative position of various parts of a system" (britannica.com). Therefore, releasing energy from an energy store can be construed as applying pressure to the plunger of a cylinder which releases stored potential energy and converts it to kinetic energy.

Regarding Claim 11, Lavi teaches a latch ('latches 754 and 756' or "interlocks", fig.33A, ¶ 24, 168) configured in a first state to prevent the release of energy from the energy store ("mating fit prevents the movement of the movable cylinder 752 in the vertical direction prior to use", ¶ 168), and in a second state to allow the release of energy from the energy 

Regarding Claim 16, Lavi teaches the mixing device is for reconstituting a drug ("reconstituted drug delivery system", ¶ 6).

Regarding Claim 28, Lavi teaches the fluid driver 430 comprises a driving fluid transfer member 494 ('channel', fig.19F, ¶ 144) and wherein the driving fluid transfer member 494 is configured to fluidly couple the fluid driver 430 to the first container 422 ("air is driven into the diluent vial 422 through channel 494 which brings the cylinder and the diluent vial in fluid communication", ¶ 144, fig.19F), and the driving fluid transfer member 494 is configured to extend into the first container 422 (fig.19F).

Regarding Claim 29, Lavi teaches a transfer member 440 (‘spike’, fig.19A, ¶ 139) that fluidly couples the first container 422 and second container 420 to permit flow of the at least some of the first component 434 into the second container 420 ("The spike 440 has a first path for the pressurized diluent to enter the drug vial 420", ¶ 139), wherein the driving fluid transfer member 494 and the transfer member 440 are configured to extend through the same surface of the first container 422 when the first container 422 is fluidly coupled to the fluid driver 430 (fig.19A).

Regarding Claim 30, Lavi teaches the volume of at least one of the first container 422 or the second container 420 lies in the range l mL to 1000 mL ("a standard cartridge (for example, a 2milliliter cartridge with about 1 milliliter diluent)", ¶ 87).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lavi et al (US 20020007671 A1).

Regarding Claim 3, Lavi’s embodiment in fig. 19A does not disclose a vent configured to release pressure from the second container. However Lavi’s embodiment in fig. 19C teaches the mixing device further comprises a vent 474 ('vent port', fig.19C, ¶ 141) configured to release pressure from the second container 420 ("gas compartment 466 is vented using a gas leakage pathway or vent port 474", ¶ 141).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lavi in figure 19A to have a vent configured to release pressure from the second container as taught by Lavi in figure 19C, for the purpose of releasing or discharging pressure via gas that has built up in the container (¶ 141). 

Regarding Claims 12-13, Lavi’s embodiment in fig. 19A fails to teach a transfer member including a valve. However, Lavi’s embodiment in fig. 19E teaches a transfer member 490 including a valve 488 ('check valve', fig.19E, ¶ 143) ("insures that the flow from the bellow container 432 is unidirectional", ¶ 143).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lavi in figure 19A to include a transfer member including a valve as taught by Lavi in figure 19E, for the purpose of ensuring that the flow is unidirectional from the fluid driver and that the drug or diluent cannot enter the fluid driver (¶ 143). 



    PNG
    media_image1.png
    650
    1011
    media_image1.png
    Greyscale

Annotated Figure 19A of Lavi

Regarding Claim 21, Figure 19A of Lavi teaches the first container 422 comprises a first opening (annotated fig.19A); the second container 420 comprises a second opening (annotated fig.19A). However, Figure 19A of Lavi fails to teach the first and second openings oppose each other when the first and second containers are located within the Lavi teaches another embodiment of Figure 2B in which the first and second openings oppose each other when the first 102 (‘vial’, fig.2B, ¶86) and second containers 116 (‘cartridge’, fig.2B, ¶ 86) are located within the housing 304 (‘housing’, fig.2B, ¶ 86). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Figure 19A of Lavi to such that the first and second openings oppose each other when the first and second containers are located within the housing as taught by Figure 2B of Lavi, for the purpose of causing a pressure change that forces the diluent up a tube and into the vial, which results in reconstituted drug being under pressure and the drug being properly mixed with the diluent (¶ 91). 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lavi et al. (US 20020007671 A1) in view of Gonnelli et al. (US 20100276034 A1). 

Regarding Claim 17, Lavi teaches the first component of the drug is sterilized water ("a fluid such as sterilized water", ¶ 81), however Lavi fails to teach the second component of the drug is Remicade (RTM). Gonnelli discloses a fluid transfer device for transferring fluid between a supply reservoir and a fill reservoir. Gonnelli teaches the second component of the drug is Remicade (RTM) ("remicade", ¶ 45).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Lavi such that the second component of the drug is Remicade (RTM) as taught by Gonnelli, for the purpose of providing suitable drug that can be injected into a patient to block the actions of a certain natural substance 

Regarding Claim 18, Lavi teaches a connector 436 ('hydrophilic membrane', annotated fig.19A, ¶ 139) for removing the reconstituted drug ("Once reconstituted, the liquid drug is transferred via the air separator, such as a hydrophilic membrane 436, to a drug delivery system", ¶ 139).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Foshee (US 20130046270 A1), a multi-container transfer and deliver device and methods of mixing and transferring.
Haber et al. (US 5304165 A), a medication dispenser is used to directly fill a syringe with measured amounts of one or more liquid medications.
Radmer (WO 2007122209 A1), a transfer system adapted to allow first contents of a first container and second contents of a second container to mix to form a material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/            Examiner, Art Unit 3781                                                                                                                                                                                            
/QUANG D THANH/            Primary Examiner, Art Unit 3785